DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 6 are entitled to a priority date of September 4, 2017.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a heat-insulating member with a circumferential recess and a muffler. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 recites the heat-insulating member is formed of a porous material such as sintered metal. The phrase “such as” makes it unclear whether what follows is a required feature of the claim or merely optional. Art will be applied under the interpretation that “sintered metal” is an optional feature. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujino (JP H05-033784).

With regards to Claim 1:

Tsujino discloses a compressor (Figure 1) comprising:

a fixed scroll (fixed scroll 8) and a revolving scroll (orbiting scroll 9) configuring a compression mechanism; a compression chamber (space S) formed between the fixed scroll and the revolving scroll; an intake chamber provided on an outer circumferential side of the fixed scroll (space between intake pipe 5 and radially outer periphery of fixed scroll 8); a discharge port (discharge hole 12) provided in a central part of the fixed scroll;

a muffler (upper cover portion 3a with discharge chamber 4) provided to cover the discharge port at an upper part of the fixed scroll; and a heat-insulating member (heat shielding plate 20) provided between the fixed scroll and the muffler, wherein after a refrigerant gas taken into the intake chamber is compressed by the revolving scroll revolving and the compression chamber moving while changing a volume of the compressor, the refrigerant gas is discharged from the discharge port (Paragraph 13), the refrigerant gas discharged from the discharge port is discharged into a muffler space (discharge chamber 4) formed by the muffler, and 

the heat-insulating member includes a heat-insulating member discharge port (unlabeled discharge hole above discharge hole 12 and covered by check valve 13) provided in a portion facing the discharge port, a lead valve (check valve 13) provided on a surface, of the heat-insulating member, on a side opposite to a side facing the fixed scroll, and a recess provided on the surface, of the heat-insulating member, facing the fixed scroll and provided in a 360-degree area in a circumferential direction facing the intake chamber (space between heat shielding plate 20 and top surface of fixed scroll 8, see Paragraph 16: “via an O-.


    PNG
    media_image1.png
    148
    230
    media_image1.png
    Greyscale


With regards to Claim 2:

in the heat-insulating member, at least one of a rim of the heat-insulating member discharge port provided corresponding to the discharge port and an opening edge of the recess has a protruding shape most protruding toward a side of the fixed scroll (see annotated Figure 1 below, both circled portions, i.e. the portion of plate 20 protruding downwards with screws 21 and the portion of plate 20 protruding downwards with O-ring 22, have a shape that mort protrudes towards a side of the fixed scroll, under broadest reasonable interpretation).


    PNG
    media_image2.png
    143
    211
    media_image2.png
    Greyscale


With regards to Claim 3:

Tsujino discloses a portion close to the heat-insulating member discharge port of the heat-insulating member is fixed to the fixed scroll by a bolt (screws 21, see annotated Figure above, left circle shows a portion of the plate 20 “close”, under .



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino (JP H05-033784) in view of Mahure et al. (hereafter “Mahure” – US 2016/0305430).

With regards to Claim 4:

Tsujino does not explicitly disclose the heat-insulating member is formed of a porous material, instead only disclosing that the plate is made from a “low thermal conductive material” (Paragraph 14). Mahure teaches a scroll compressor (see Figure 3) including a heat-insulating member (partition assembly 110) having a layer (insulating layer 132) formed of a porous material with low thermal conductivity (“expanded foam material”, “fibrous insulating materials” such as aero gel, fiberglass, Rockwool, all of which are porous materials). All of these materials aid in insulating the discharge chamber from the suction chamber, thereby improving efficiency (see Figures 17 – 19 of Mahure). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Tsujino to replace the material of the heat shielding plate with one of the porous materials listed in Mahure in order to yield the predictable benefits described above. 

With regards to Claim 5:

Tsujino does not explicitly disclose a plurality of plates is laminated to form the heat-insulating member. Mahure teaches a scroll compressor (see Figure 3) including a heat-insulating member (partition assembly 110) formed of a plurality of bonded layers (120, 132, 130, Figures 5 – 9). The use of multiple layers allows 

With regards to Claim 6:

The Tsujino modification of Claim 5 teaches the plurality of plates includes plates having the recess (modification in Claim 5 changes out the composition of the hat shielding plate of Tsujino, but not the shape, thus the layers would also include the recess of Tsujino).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (hereafter “Matsuki” – JP S62265487) in view of Iguchi et al. (hereafter “Iguchi” – US 2005/0169787), further in view of Futagami et al. (hereafter “Futagami” – JP 2016-094824).

With regards to Claim 1 (alternate interpretation):

Matsuki discloses a compressor (Figures 1, 3) comprising:

a fixed scroll (fixed scroll 1) and a revolving scroll (orbiting scroll 2) configuring a compression mechanism; a compression chamber (compression chamber 4) formed between the fixed scroll and the revolving scroll; an intake chamber provided on an outer circumferential side of the fixed scroll (suction chamber 19, 35); a discharge port (discharge port 3) provided in a central part of the fixed scroll;

a muffler (upper shell 30 with discharge space 34) provided to cover the discharge port at an upper part of the fixed scroll; and a heat-insulating member (partition plate 31, Figure 3) provided between the fixed scroll and the muffler, wherein after a refrigerant gas taken into the intake chamber is compressed by the revolving scroll revolving and the compression chamber moving while changing a volume of the compressor, the refrigerant gas is discharged from the discharge port (see English translation), the refrigerant gas discharged from the discharge port is discharged into a muffler space (discharge space 34) formed by the muffler, and 

the heat-insulating member includes a heat-insulating member discharge port (hole 31b, Figure 3) provided in a portion facing the discharge port, a lead valve (check valve 25) provided on a surface, of the heat-insulating member, on a side opposite to a side facing the fixed scroll.

Matsuki does not explicitly disclose a recess provided on the surface, of the heat-insulating member, facing the fixed scroll and provided in a 360-degree area in a circumferential direction facing the intake chamber. Iguchi (Figure 5) teaches a similar scroll compressor including a heat insulating member (partition wall 85) that includes a recess (annular recess 87) provided on the surface, of the heat-insulating member, facing the fixed scroll and provided in a 360-degree area in a circumferential direction facing the intake chamber. This recess forms a gap between the fixed scroll and the partition, thereby providing insulative qualities to the partition plate (see Paragraph 59, which describes another gap 90 in Iguchi providing the same kind of insulative qualities). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Matsuki by forming an annular recess in the partition plate (31) of Matsuki in order to provide the predictable insulative benefits also taught in Iguchi. 

Matsuki does not explicitly disclose that the muffler is provided within the compressor shell itself. Futagami (Figure 1) teaches a similar scroll compressor having a partition plate (39) serving as a heat insulating member (see English translation). Futagami also teaches a muffler (muffler 19) that is fully enclosed 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Motegi et al. (US 5674061) – see Figure 1, partition plate 45 serving as heat insulating member with recesses formed by O-rings 46. 

Fukuhara et al. (US 5951272) – see Figure 1, upper frame 25 serving as heat insulating member with recesses formed by seal members 41.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, May 28, 2021